DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/12/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 48 and 57-58, and the cancellation of claim 56 have been made of record.
Claims 48-49, 51-55 and 57-62 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 1/12/2021 has been considered.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 48 and 57-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of applicant’s amendments to claim 48.
The rejection of claims 48, 49 and 51-62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments of claim 48 and the cancellation of claim 56.
Double Patenting-withdrawn
The rejection of claims 48, 49 and 51-58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 39-45 of U.S. Patent No. 10,227,403 is withdrawn in view of applicant’s arguments that claims 1-7, and 39-45 of U.S. Patent No. 10,227,403 do not teach that the shaped mass comprises exenatide wherein the exenatide is at least 60% of the shaped mass. Applicant’s arguments have been found persuasive.
The rejection of claims 48, 49 and 51-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 39-45 of U.S. Patent No. 10,227,403 (the ‘403) in view of Lee et al. (US Pub. No. 2011/0142889) is withdrawn in view of applicant’s arguments that claims 1-7, and 39-45 of U.S. Patent No. 10,227,403 in view of Lee et al do not teach that the shaped mass comprises exenatide wherein the exenatide is at least 60% of the shaped mass. Applicant’s arguments have been found persuasive.
The rejection of claims 48 and 51-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15, 19-20 and 30 of U.S. Patent No. 8,809,269 (the ‘269) in view of Lee et al. ( US Pub. No.US Pub. No. 2011/0142889) is withdrawn in view of applicant’s arguments that claims 1, 12-15, 19-20 and 30 of U.S. Patent No. 8,809,269 (the ‘269) in view of Lee et al. do not teach that the shaped mass comprises exenatide wherein the exenatide is at least 60% of the shaped mass. Applicant’s arguments have been found persuasive.
The rejection of claims 48 and 51-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18-20, 24 and 28 of U.S. Patent No. 
The rejection of claims 48 and 51-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 14-16, and 21 of U.S. Patent No. 10, 548,850 (the ‘850) in view of Lee et al. ( US Pub. No. (US Pub. No. 2011/0142889) is withdrawn in view of applicant’s arguments that claims 1, 15, 18-20, 24 and 28 of U.S. Patent No. 8,969, 293 (the ‘293) in view of Lee et al. do not teach that the shaped mass comprises exenatide wherein the exenatide is at least 60% of the shaped mass. Applicant’s arguments have been found persuasive.
Conclusion
Claims 48, 49, 51-55 and 57-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646